Hill, J.
1. There was sufficient evidence to authorize submission to the jury of the question of whether the strip of land in controversy was included in the chain of title under which the plaintiff claims. There was also sufficient evidence to authorize the submission of the question whether the plaintiff had acquired a prescriptive title by twenty years possession.
2. The evidence was sufficient to authorize the verdict, and none of the grounds of the motion for a new trial were sufficient to cause a reversal.

Judgment affirmed.


All the Justices concur.